 In the Matter Of JOHN MORRELL & Co.andUNITI':D PACKINGHOUSEWORKERS OF AMERICA, C. I. 0., LOCAL UNION No. 1Case No. 18-R-879.-Decided February 24, 1944Mr. Edward J. Grier,of Ottumwa, Iowa, for the Company.-Mr. Lester B. Bishop,of Ottumwa, Iowa, for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers,C. I. Oti, Local Union No. 1, herein called the Union, alleging-that aquestion affecting commerce had -arisen concerning the representa-tion of employees of John Morrell .& Co., Ottumwa, Iowa, herein calledthe Company,' the National Labor Relations Board provided for anappropriate hearing upon due notice before Clarence A. Meter, TrialExaminer.Said hearing was held,at Ottumwa, Iowa, on December14, 1943.The Company and the Union appeared, participated, and,were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made 'at the hearing (are free fromprejudicial error and are hereby affirmed.All parties were affordedthe opportunity of filing briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohn Morrell & Co., is a Maine corporation with its principal officeand place of business at Ottumwa, Iowa.At the Ottumwa plant,which is the only one involved in this proceeding, the Company isengaged in the business of meat packing, including the slaughter of'Incorrectly described in the petition and other-formal papers as John Morrell andCompany, and corrected by stipulation at the hearing.55 N. L. R. B., No. 4.24 JOHN MORRELL & CO.'25cattle, hogs, and sheep, and the processing, manufacture and canningof various beef, pork, and mutton products and byproducts.Duringthe fiscal year ending November 11, 1943, the Company purchasedfor use at its Ottumwa plant, raw materials exceeding $40,000,000 invalue, of which approximately 5 percent was, obtained from pointsoutside the State of Iowa.During the same period, the finished prod-ucts of the Company amounted to more than $80,000,000 in value, ofwhich approximately 95 percent was shipped from the Ottumwa plantto points outside the State of Iowa.The Company admits'that it isengaged in commerce Within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers,Local Union No. 1, is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membershipemployeesof the Company.III. THE QUESTION CONCEI;NING lirPIiESENTAT1ONOn September 7, 1943, the Union informed the Company by letterthat it represented all employees in the meat stock office and'requestedrecognition as exclusive representative for the' purposes of collectivebargaining.On October 6, 1943, ltlie Union notified the Company byletter that, it represented a majority of its' chief clerks and requestedrecognition as exclusive bargaining representative for these employ-ees.On September 9, 1943, and October 12, 1943, respectively, theCompany replied to the several letters of the Union, stating that itwoifld not recognize the Union as bargaining agent for the classifica-tions of employees referred to, unless and until the' question of repre-sentation had been determined by the Board.A statement pf the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit of chief clerks,2 hereinafter found appro-priate, and also among the heat stock office eii-iployees.3We find that questions concerning representation have arisen con-cerning the representation of employees of the' Company within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act. ,'The term "chief clerks" does not denote the nature of the duties perfoinied by thisclassification of employees'The Regional Director reported that the Union had submitted 12 membership cardsdated in October and November 1943Of these, 8 bore the apparently genuine originalsignaturesof persons whose navies are on the Company's pay'roll of November 20, 1943,containing 24 names within the appropriate unit of chief clerks.The remaining 4 cardsbore the apparently 'genuine original signatures of persons whose names are on the Com-pany's pay roll of November 20, 1943, containing4 nameswithin the group of meat stockoffice'employees. 26'DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE -UNIT; THE DETERMINATION OF REPRESENTATIVES-The Union's position as modified at the hearing, is that the meatstock office employees and the chief clerks should be joined to 'theproduction and maintenance unit now represented by the Union,'or in the alternative that the meat stock office clerks and the chiefclerks should be set apart as a single or separate bargaining units.The Company maintains that the meat stock office employees and thechief clerks cannot, constitute an appropriate unit or units, eitherseparately or as part of the production and maintenance group.Theposition of the Company is that (1) neither the chief clerks nor themeat stock office employees or both of these classifications should beincluded in the present production and maintenance unit, inasmuchas these are clerical classifications; (2) these two classifications donot constitute a separate appropriate unit, since their duties are notsimilar; and (3) the chief clerks should not be represented by a laborvisory employees.In addition thereto, the parties are in disagree-nient as to the inclusion in or exclusion of certain individual employeesfrom such unit as may be found appropriate in the present proceeding.With respect to the meat stock office employees, the record revealsthat these employees have the duty (if keeping a perpetual inventoryof stocks of meat on hand' in the various departments of the plant.While at the present time they work in a separate office which islocated on a "bridge" between two production buildings, they were,prior to September 1941, located in the production departments wherethey apparently performed the usual work of factory clerks.,. Likeproduction and maintenance employees, meat stock office -employeesare paid on an hourly basis,G are carried oli the plant pay roll, andhave no supervisory authority.The Company, however, contends that, notwithstanding a similarityin status and working conditions between meat stock office employeesand the production and maintenance group, meat stock office em-ployees have been consistently recognized as clerical employees andhave not been included with' the production and maintenance em-ployees throughout the period covered by collective bargaining be-tween the Company and the Union.On the other hand; while it ap-The Union was certified by the Board as representative of a general production andmaintenance unit on December 6, 1937(4 N. L. R. B 436),and has since had continuouscontractual relations with the Company up to and including the present time.The pres-ent record presents no question of representation in the production and maintenance group.GThe trasfer of the meat stock office employees from the production departments to themeat stockoffice resulted from a decisionof the Companyto centralize this work in onelocation'Meat stock office employees punch the slime time clock as that used by the productionand maintenance employees in the adjoining dry salt department. JOHN MORRELL & CO.27pears that meat stock office employees were not expressly included inthe series of collective bargaining agreements between the Companyand the Union covering production and maintenance employees,neither were they, expressly excluded therefrom, although other typesof clerical employees were specifically excluded.'Moreover, the factthat the unit as found appropriate in the Board's prior decision omitsany reference to meat stock office employees, and generally excludesall clerical help from the production and maintenance unit, does notpreclude a-finding that meat stock office employees may properly bejoined to the production and maintenance unit."The Board has fre-quently included factory clerks in a production and maintenanceunit,9 and no sufficient reason here' appears why meat stock officeemployees who perform substantially the same work as factory clerksmay not be so joined.We shall, however, permit the preference ofthe meat stock office employees themselves to determine whether ornot they shall, be added to the existing unit of production and mainte-nance employees, and'to that end shall order an election. If at suchelection these employees select the Union, they will have thereby indi-cated their desire to be included in a unit with the production andmaintenance employees, and the Union may accordingly bargain forthem as a part of such unit."The further question as to whether the chief clerks herein concernedmay also be permitted to join the production and maintenance group,presents considerations of a somewhat different nature. Such differ-ence is revealed by the fact that while'the chief clerks in question arein a sense factory clerks through their location in or adjacent to theforemen's offices in'the various production departments,1' they do,nevertheless, have duties and responsibilities substantially differentfrom those of ordinary factory clerical employees.The record reveals7The unit as recognized by the last collective bargaining agreement between the Com-pany and the Union is described in the following terms : "all production, maintenanceand stockyard employees as have been certified by the National Labor Relations Boardor recognized by the Company, but not including the General Superintendent, Plant Super-intendent,Divisional Superintendents, Foremen, Assistant Foremen, Production Engi-neering Departments, and all others in a supervisory capacity who,do not work in thisgang; Foremen, Chief Clerk, Timekeeper, Retail Market employees, and all other GeneralOffice employees."8 In the previous decision the questions of including or excluding meat stock office clerksfrom the production and maintenance unit was not raised or considered by the Board inIts finding of the appropriate unit.Under such circumstances, the Board's prior determi-nation of an apropriate unit does not preclude it from considering the status of the clerksherein concerned upon the evidence presented in the instant proceeding.SeeMatter ofBethlehem Steel Company,39 N. L. R. B. 1230;Matter of Aluminum Co. of America,42 N. L R B 772,SeeMatter of A, mour & Company,15 N. L. R B. 2681 ;Matter of Sheffield Steel Corp.ofTexas,43 N. L. R B. 956;Matter of New York Butcher Dressed Meat Company,Division of Armour and Company of Delaware, 45 N.L. It. B. 816.10 SeeMatter of Fairchild Engine and Airplane Corporation.53 N. L. It. B. 395.11The chief clerks, while presently located in the production departments, are in sep-arate sections of the production areas, and in some instances are separated by glass en-closures from the production employees. 28DECISIONS OF N'ATION'AL LABOR] RELATIONS BOARDthat chief clerks as a group, while normally without supervisory capac-ity 12 and with no part in or, confidential knowledge concerning thelabor relations of the Company, generally keep the' time of the produc-tion employees in their departments and also maintain absentee rec-ords and seniority lists used by the foremen for lay-off purposes. Fur-thermore, chief clerks, as distinguished from the meat stock office em-ployees; do no manual labor 13 and are paid largely upon a weeklyrather than upon the hourly basis common to both, production andmeat stock office employees. In addition thereto, it appears that chiefclerks have been expressly excluded from the production and mainte-nance unit under the contracts of collective bargaining negotiated beltween the Company and the Union. Under the circumstances, we areof the opinion and find that while the chief clerks herein concerned- arenot, as a group, confidential employees within our customary defini-tion, and hence may not be deprived of the privilege of collective bar-gaining,'4 they have, nevertheless, insufficient interests in common withthe production employees acid the pleat stock office employees to war-rant including them in the production and maintenance unit for thepurposes of collective bargaining.Accordingly, we shall grant theman opportunity to bargain collectively in a unit separate and. apartfrom both the production and the meat stock office employees.There remains for consideration the question of including or exclud-ing certain individual chief clerks from the unit of chief clerks herein-after found appropriate for the purposes of collective bargaining.Hoyt Bishopis chief clerk in the Load and Ship Department wherehe has under his supervision between 30 and 40 employees.Whilethere is no evidence that Bishop has any authority with respect to thehire and discharge of such 'employees, he. may, nevertheless, recom-mend their suspension. In addition thereto, it appears that althoughhe does some clerical work, he spends at least half of his time actingas substitute foreman during the absence of the regular foreman forthe department.Under the circumstances; we find that Bishop is asupervisory employee within our usual definition of the term Y5' Ac-cordingly, we shall exclude him from the unit of chief clerks herein-after found appropriate for the purposes of collective bargaining.Oba Day,the chief clerk in the Lard Refining Department, hascharge of shipping and loading lard.While his duties include thekeeping of stock records, he is apparently the regular supervisor forfour employees who work under him and to whom he gives orders.12Althoughchief clerks substitute for the foremen in their absence, the evidence doesnot disclose' the ficquency of such absences among the foremen as a group13By comparison withthe chief clerks, meaf stock office clerks do some manual Taboraheneverit is necessary to move stock in connection'with their inventory, work."SeeMatter ofChrysler Cm poretion,36 N.L:R.B'.157 at 162;Matter of (GeneralMotors Corporation,12 N L R B 64!11e SeeMatter ofBisbeeLinseed Company,34 N. L. R B 272 JOHN MORRL'LL & CO.29Moreover, although without the authority with respect to the hire anddischarge of employees, Day may recommend the suspension of em-ployees.In view of his substantial supervisory powers and duties,,we find that Day is a supervisory employee.He will, accordingly, beexcluded from the unit.Audrey Lushbaugh,is the chief clerk in the Ham Boning Depart-ment.While he,performs some clerical duties, he has the responsi-bility of supervising between 15 and 30 employees and his duties in.this respect are similar to those of an assistant foreman',1e in acknowl-edgement of which capacity he wears a type of coat symbolic of thisgrade of supervision. .In addition thereto, it appears that in the eventof an increase in operations, Lushbaugh will spend the greater partof his time in supervisory activities.In view of the foregoing evidence,we find that Lushbaugh is a supervisory employee, by reason whereofwe shall exclude him from the unit.Earl King,the chief clerk in the Kill and Cut Department, spendsthe greater part of his time placing men on various jobs in this de-partment. In the performance of his duties, he exercises some dis-cretion in the selection of employees to be placed in available positions.In addition, he is present-and takes notes during discussions betweenmanagement and the Union. In view of his ' discretionary powers inthe placement of employees and his secretarial duties in connectionwith labor negotiations, we find that Kin- has substantial supervisorypowers and also bears a confidential relationship to management withrespect to labor relations.17We shall, accordingly, exclude him fromthe unit of chief clerks hereinafter found appropriate for the pur-poses of collective bargaining.Charles Jones,the chief clerk in the meat stock office,", receives fromother meat stock office clerks reports which he thereafter forwards tothe general office.He likewise goes each day to the general office toreport to the sales manager the amount of pickle stock on hand.Whileit does not appear that he actually supervises any of 'the meat stockoffice employees at the present time, his position is such that he wouldsubstitute for the meat stock office foreman in the latter's absence.We are of the opinion and find that Jones has interests and functionswhich are more closely allied with those of management than are theinterests and functions of the group of chief clerks herein involved.10The eategmy of assistant foremen was expressly excluded from the production andmaintenance unit as defined in the last of the series of collective bargaining'agicementsbetween the Company and the Union17 SeaMatter ofGeneralMotoi sCorporation, ChevroletMotorDivision,5i N L P. B1096IsThe Unioncontendsthat whileJones is listedas a chiefclerk,he does not in factoccupy this position.There is, however, no evidence to support the Unions -contentionin this -respect-On the contrary, it appeals that Jones is distinguishable Eton the otherclerks in the meat stock office in that he is the-only clerk therein who is not paid uponan hourly basis 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe will, accordingly, be excluded from the appropriate unit relatingthereto.We find that "all chief clerks employed by the Company at itsOttumwa, Iowa, plant, excluding all supervisory employees 19 withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9,(b) of the Act.We shall direct that separate elections by secret ballot,be held among(1) the employees in the chief clerks unit hereinbefore found appro-priate, and (2) the meat stock office employees, excluding the meatstock office foreman, the chief clerk in the meat stock office, and allother supervisory employees with' authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or, effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board of Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3; it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with John Morrell& Co., Ottumwa, Iowa, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRBgional Director'f or the Eighteenth Region, acting in this, matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, (1) among theemployees in the chief clerks .unit found appropriate in Section IV,above, and (2) among the meat stock office employees, excluding themeat stock office foreman, the chief clerk, in the meat stock office, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,"Hoyt Bishop,Oba Day, Audrey Lushbaugh,Earl Icing,and Charles Jones are to bedeemed excluded as supervisory employees. JOHN MORRELL & CO.31and including employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to. be represented by United Packinghouse Workersof America,Local Union No. 1, C.I.0., for the purposes of collectivebargaining.I